  Case 18-40667               Doc 80          Filed 09/30/20 Entered 09/30/20 16:00:20   Desc Main
                                                Document     Page 1 of 1



                                  UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF MINNESOTA

In re:                                                                            BKY 18-40667

Aspirity Holdings, LLC,
                                          Debtor.



                                      ORDER APPROVING SETTLEMENT


         This case is before the court on the trustee’s notice of settlement filed on August 10,

2020, as Document No. 72, regarding a settlement between the trustee and Timothy L.

Krieger (“Krieger”), Apollo Energy Services LLC, Chesapeake Trading Group LLC,

Cygnus Partners LLC, Cygnus Energy Futures LLC, and Cyclone Partners LLC

(collectively, “Krieger Defendants”).

         Creditors Michael A. Goldman, Michael Lawyer and David Gabriel filed objections

to the notice of settlement and the matter was placed on for hearing by the Trustee.

         For reasons stated orally and recorded in open court,

IT IS ORDERED: The settlement agreement described in the notice of settlement filed on

August 10, 2020, as Document No. 72, is approved.



 Dated: September 30, 2020                              /e/ Kathleen H. Sanberg
                                                        _________________________________
                                                        Kathleen H. Sanberg
                                                        United States Bankruptcy Judge




  NOTICE OF ELECTRONIC ENTRY AND
  FILING ORDER OR JUDGMENT
  Filed and Docket Entry made on 09/30/2020
  Lori Vosejpka, Clerk, by LH
